Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 18, “the gamma zone” lacks antecedent basis. The limitation should say “a gamma zone”. While Applicant has argued that one skilled in the art would know what is meant by gamma zone and that there is a gamma zone in the device, the term should still refer to “a gamma zone”, just like an element may inherently have a side, but the first recitation of it should be –a side—since there may be more than one side, and it is unknown which side is being referred to.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 18-23 and 27-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaffrey (US20100113752) in view of Frederic et al. (US2005/0164302). 

Examiner notes that Chaffrey teaches that the polyanionic polymer segment for modifying the mobility of a target compound allows the target compound, an interfering compound, to migrate into a zone located outside the migration zone of the compound of which the presence is to be determined (para. 0022).
Chaffrey does not additionally teach step d., which recites “applying at least one 
capture antibody on appropriate zone(s) of the electrophoresed gel plate, wherein said capture antibody has specificity for a particular antibody isotype, or has specificity for the target immunoglobulin or fragment thereof, or has specificity for a particular antibody isotype and/or target immunoglobulin or fragment thereof as found in an immunocomplex between the target immunoglobulin or fragment thereof and the at least one modified antibody, and permitting its reaction to enable the formation of precipitated and/or detectable immunocomplexes.”
	However, Frederic, teaches adding antibodies that are used for immunosubtraction/immunodisplacement for binding the target desired for analysis, e.g., Mc proteins in a sample (paras. 0018-0019). The antibodies bind to the target and are simply subtracted from the profile as it is displaced from its initial position (para. 0018). See also paragraphs 0031-0036. 
	 [Examiner notes that this step of adding an antibody for capture to the analyte desired for analysis is equivalent to Applicant’s step d. reciting a step of applying a capture antibody having specificity for a target immunoglobulin, and permitting its reaction to enable the formation of precipitated and/or detectable immunocomplexes.]
Frederic at id. teaches that agarose gel or capillary electrophoresis with immunosubtraction can be used (paras. 0017 and 0094). 
Specifically, in paragraph 0017, Frederic discloses that the disclosed invention proposes an alternative method that can be applied effectively to a biological sample, associating carrying out capillary electrophoresis to separate the constituents of a biological sample and immunosubtraction to allow typing of Mc proteins which may be present in the analyzed biological sample.

	It would have been obvious to one skilled in the art to provide an embodiment from the combined the teachings of Chaffrey and Frederic in which Chaffrey teaches that unwanted target compounds can be bound and caused to  migrate into a zone located outside the migration zone of the compound of which the presence is to be determined (para. 0022), and Frederic teaches providing an antibody for binding to the target desired for analysis can be used and analyzed by immunosubtraction. The skilled artisan would have been motivated to utilize the teachings of Chaffrey for removal of undesired compound from the zone to be analyzed, in combination with a known means to detect the compound desired to be analyzed, such as the Frederic technique of immunosubtraction. The skilled artisan would have had reasonable expectation of success since both references teach electrophoresis for separation and detection of an analyte desired for analysis, and there is no incompatibility of combining the teachings as desired for the benefits taught.
With respect to claim 19, Frederic at [0012] teaches staining the immunocomplexes 
With respect to claim 20, Frederic at [0012] teaches that several aliquot portions of the biological sample are deposited on parallel tracks of the gel plate with experimental and reference tracks.   Frederic at claim 1 teaches that the modified antibody is added to the sample.
With respect to claim 21, Frederic at [0012] teaches that at least one track is a reference track which is not submitted to step d) (i.e. no antiserum).  Frederic at id. states that the 
With respect to claim 22, Frederic at [0012] teaches that several aliquot portions of the biological sample are deposited on parallel tracks of the gel plate with experimental and reference tracks.   Frederic at claim 1 teaches that the modified antibody is added to the sample.  Frederic at [0012] states that the procedures for immunofixation were performed as described in Bossyut et al., Serum protein electrophoresis and immunofixation by a semiautomated electrophoresis system, Clinical Chemistry, Volume 44, Issue 5, 1 May 1998, Pages 944–949.  Bossuyt at 944-945 teaches that lanes had either fixative or IgG, IGA, IgM, K, or Lamba capture antibodies applied.
With respect to claim 23, Frederic at claim 2 teaches comparing the electrophoresis profiles obtained in the method with the electrophoresis profiles obtained with the same conditions and same sample, but without the modified antibody.
With respect to claim 27, Chaffrey at [0071], [0084], [0087], [0089], and [0092] teaches that the modified antibody is a Sheep polyclonal antibody.  Moreover, Chaffrey at [0041]-[0042] teaches that the modified antibody can be monoclonal or polyclonal, thereby rendering an human or animal monoclonal antibody obvious.
With respect to claim 28, Frederic at [0054] teaches optimizing the ratio of the target to the concentration of the modified antibody. Frederic at [0055] teaches that the concentration of negatively charged antibodies are 10 g/L.   Frederic at [0124]-[0125] teaches the dilution factor for the sample based on the target concentration.  Frederic at id. states that if the gamma fraction 
	With respect to claims 29 and 38, Frederic at [0047]-[0052] and [0056] teaches that the modified antibody is a reaction product of an antibody with a carboxylic acid anhydride such as 1,2, 4 benzene tricarboxylic anhydride.   
	With respect to claim 30, Frederic at [0047]-[0052], [0056]-[0057], [0073]-[0085], and [0097] teaches providing an antibody solution of 10 g/L and adding to the antibody solution a carboxylic acid anhydride dissolved in a suitable anhydrous solvent (Dimethylformamide) to addition being performed and recovering the obtained modified antibody. While it is unclear what pH the addition is performed, the antibody solution starts at pH 7.4 and a base (sodium hydroxide) is added. Thus, it is expected that the pH will rise to the claimed range.  The Patent and Trademark Office does not have the facilities and resources to prove the factual evidence needed in order to establish that there is a difference, in the first place between the pH of the prior art and the pH instantly disclosed.  The burden is upon applicant to present such factual evidence.  See e.g. In re Best (195 USPQ 430(CCPA 1977).

	With respect to claim 31, Frederic at [0097] teaches that the carboxylic acid anhydride is added at a concentration of 100 mM.

	With respect to claim 33, Frederic at [0058] and [0116] teaches that the biological sample is serum.
	With respect to claim 34, Frederic at [0013]-[0014] teaches comparing the experimental to the control lanes, which is a step of analyzing the results.  The combination of references teaches that the results are IFE results.
	With respect to claim 35, the combination of references teaches the method of claim 18.   Moreover, Frederic at [0062] teaches that the method can avoid interference from the monoclonal antibodies (i.e. predetermined target) and therefore allows detection of these interfering immunoglobulins. 
	With respect to claim 40, staining an immunocomplex for detection is known in the art, see for example, Frederic, paragraph 0012, and thus its use for detection of the target captured by the capture antibody would have been obvious to one skilled in the art.



Claims 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaffrey (US20100113752) in view of Frederic et al. (US2005/164302).
With respect to claims 24-25, Chaffrey, Frederic, and Litwin teach an antibody, but does not teach a therapeutic antibody.

It would have been prima facie obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have used rituximab as a target antibody, as taught by Guancial, in the method of Chaffrey, as modified by Frederic and Litwin.
One of ordinary skill in the art would have been motivated to have used rituximab as a target antibody, as taught by Guancial, in the method of Chaffrey, as modified by Frederic and Litwin, because Chaffrey teaches detecting antibodies and Guancial teaches to use IFE in order to have a quantitative assessment of the therapeutic antibody in the body.
One of ordinary skill in the art would have a reasonable expectation of success, because Guancial teaches that IEF can be used for rituximab.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant argues that IFE (immunofixation electrophoresis), which is Applicant’s invention, is different from capillary zone electrophoresis. Applicant argues that immunofixation is absent in conventional electrophoresis. Applicant distinguishes IFE from [conventional] gel electrophoresis. Applicant also assert that ISE (immunosubtraction electrophoresis) is where target interference is removed from sample before feeding sample into capillary electrophoresis. 
Applicant asserts that Chaffrey does not disclose IFE which is where capture antibodies are applied. Applicant further asserts that IFE is different from conventional flat gel electrophoresis; it encompasses a further step of immunofixation, which is absent in conventional electrophoresis, or in capillary electrophoresis.

Applicant argues that regarding Frederic, there is no use of capture antibodies in that technique, whose principle also differs from immunodisplacement EC disclosed in Chaffrey and Frederic. Applicant asserts that the interst of Frederic’s capillary electrophoresis immunosubtraction method is to identify a monoclonal band that is erased from a profile, and not to eliminate interferent as in instant invention, by shifting it along a profile.
Applicant argues that the present invention goes farther than the art of conventional IFE techniques by providing an improved IFE method that performs even better than IFE method known so far. 
Applicant also argues that with respect to Chaffrey and Frederic, the displacement is not conceived and operated as in a capillary electrophoresis.
Examiner does not find these arguments persuasive for the following reasons. 
Applicant’s invention may be entitled immunofixation, and the references Chaffrey and Frederic may be labeled immunodisplacement. However, Applicant’s claims need to be distinguished from the prior art teachings or an appropriate combination of the prior art teachings.
Both Chaffrey and Frederic teach the same art, namely electrophoresis, and in particular immunodisplacement. The combination of the teachings achieve the benefits and advantages disclosed by the references, and meet the claims for the reasons set forth above. As mentioned in the grounds for rejection, it would have been obvious to one skilled in the art to provide an  migrate into a zone located outside the migration zone of the compound of which the presence is to be determined (para. 0022), and Frederic teaches providing an antibody for binding to the target desired for analysis can be used and analyzed by immunosubtraction. The skilled artisan would have been motivated to utilize the teachings of Chaffrey for removal of undesired compound from the zone to be analyzed, in combination with a known means to detect the compound desired to be analyzed, such as the Frederic technique of immunosubtraction. The skilled artisan would have had reasonable expectation of success since both references teach electrophoresis for separation and detection of an analyte desired for analysis, and there is no incompatibility of combining the teachings as desired for the benefits taught.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ann Montgomery/Primary Examiner, Art Unit 1641